DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed February 19, 2021. Claims 1, 7, 9, 11-12, 14-16, and 19-26 have been amended, no new claims have been added and no claims have been cancelled. Thus, claims 1-29 are presently pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 11-12, 17-23, 25 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (2008/0195018).
With respect to claim 1, Larson discloses a compression therapy system (see [0001], lines 1-6) comprising a compression bladder (510, fig 5b) for applying pressure to a limb of a patient (see [0078], lines 12-14) 5including means for coupling a source of fluid pressure to the bladder for applying pressure to the limb of a patient (note, Larson discloses adapting pressure profile 
With respect to claim 3, Larson disclose that the first and second periods are approximately equal, since the controller is configured to change based on user posture the movements can occur for the same lengths of time.
With respect to claim 4, discloses that the first and second periods are approximately 2 seconds and 3 seconds, respectively (controller controls the pressure based on user movement, thus the time is dependent on the user’s regimen). 
With respect to claim 5, Larson discloses a sum of the third and fourth period is greater than a sum of the first and second period (the whole first or second cycle would be the sum of the periods, and controller controls the pressure based on user movement, thus the time is dependent on the user’s regimen) 
With respect to claim 6, Larson discloses the third and fourth period and the time of the periods is dependent on the user’s movements (see claim 1 above) therefore the third period can be 3 seconds and the fourth period 17 seconds. 
With respect to claim 7, Larson discloses that the controller is configured to apply the first cycle the first number of times for a 15first portion of a therapy session and to apply the second cycle the second number of times for a second portion of the therapy session, note the controller receives signals based on the user’s posture, therefore the first cycle can be repeated as many times in a row as the user sits/stands and the second cycle can follow when the user sits/lays.

With respect to claim 12, Larson discloses that the high pressure for the first period is a first high-pressure (sit; 60 mmHg, see [0083]), the high pressure for the 25third period is a second high-pressure (sit; 60 mmHg, see [0083]) and wherein the first and second high pressures are approximately the same (note, the sit pressure is the same when the controller receives the sit signal).
With respect to claim 17, Larson discloses a method of applying compression therapy to a limb of a patient (see [0001], lines 1-6 and [0078], lines 12-14) by30bybyby a bladder (510, fig 5b) associated with the limb of the patient according to a plurality of first cycles sequentially (note the controller receives signals based on the user’s posture, therefore the first cycle can be repeated as many times in a row as the user sits/stands and however the user or healthcare professional finds effective) during a therapy period (time is dependent based on the user’s regimen) and according to a plurality of second cycles sequentially (multiple second cycles can be performed after the plural first cycles since the controller receives signals based on the user’s posture, therefore the cycle can be repeated as many times in a row as the user sits/lays and 
With respect to claim 18, Larson discloses applying compression 5therapy to the bladder wherein each first cycle in the plurality of first cycles has a duration that is less than a duration of each of the second cycles, note the controller receives signals based on the user’s posture, therefore the first cycle can be repeated as many times in a row as the user sits/stands and the second cycle can follow when the user sits/lays therefore the duration is dependent on the user’s movement and regimen.
With respect to claim 20, Larson discloses applying compression therapy according to the plurality of first cycles includes applying compression therapy 15wherein a second period (time is dependent on the user’s regimen) is approximately twice a first period (depending on the user’s movement and regimen this is configured by the controller).
With respect to claim 21, Larson discloses applying compression therapy according to the plurality of second cycles includes applying compression therapy wherein a period (sit or lay, dependent on the user and the controller changing the pressure) of each of the second cycles is approximately 20 20seconds (the time depends on the user’s movements and would be determined by a regimen from the user or healthcare provider)
With respect to claim 22, Larson discloses applying compression therapy according to the plurality of first cycles and the plurality of second cycles includes applying compression therapy wherein a period of each of the second cycles 25is approximately 10 times the period of each of the 
With respect to claim 23, Larson discloses applying compression therapy according to a plurality of first cycles and a plurality of second cycles includes applying compression therapy wherein a period of each of the second cycles 30is approximately 20 times the period of each of the first cycles (controller controls the pressure based on user movement, thus the time is dependent on the user’s regimen).
With respect to claim 25, Larson discloses applying compression therapy 5according to the plurality of first cycles and the plurality of second cycles includes applying compression therapy according to the plurality of first cycles occurs before applying compression therapy according to the plurality of second cycles (first and second cycles are sequential and do not overlap, see claim 17 above).
With respect to claim 29, Larson discloses that the first and second cycles are applied for one or more durations within a therapy session (note the controller receives signals based on the user’s posture, therefore the first cycle can be repeated as many times in a row as the user sits/stands and the second cycle can follow when the user sits/lays).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (2008/0195018).
With respect to claim 2, Larson discloses the controller is configured such that the first and second high pressures are 30approximately the same magnitude (sit; 60 mmHg, see [0083]). 
However, Larson does not explicitly disclose the high pressures are greater than approximately 110 mmHg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the high pressures of Larson from 80 mmHg to greater than 110 mmHg as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 8, Larson discloses that the controller is configured to apply a third cycle (since the high and low pressures repeat sequentially anything after the first and second cycles can be defined as a third cycle) different and separate from the 20first and second cycles (cycles are sequential, see claim 1 above).
However, Larson does not explicitly disclose that the third cycle is different from the first and second cycles in a period.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 13, Larson discloses that the high pressure for the first and third period are 60 mmHg.
However, Larson does not explicitly disclose the high pressures are between 110-130 mmHg.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the high pressures of Larson from 60 mmHg to between 110-130 mmHg as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 19, Larson discloses the first and second periods (see claim 1 above). 
However, Larson does not explicitly disclose that the first and second periods are approximately 2 seconds and 3 seconds, respectively.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Larson as applied to claim 1 above, and further in view of Kivisto (2007/0239087).
With respect to claim 9, Larson discloses high pressure in the cycles (see claim 1 above) but lacks a pressure pulse superimposed on the pressure.
However, Kivisto teaches a system which applies pressure pulses superimposed over a static pressure (see [0046], lines 3-6 of Kivisto).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high pressure of Larson to include pressure pulses as taught by Kivisto so as to adjust the therapy delivered dependent on the needs of the particular patient (see [0004], lines 1-3 of Kivisto).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Logan as applied to claim 1 above, and further in view of Wasowski (10357421). 
With respect to claim 10, Logan discloses that the compression bladder (cuff; 12, fig 1 of Logan) is configured for applying 30compression to a calf (see [0019], lines 5-7 of Logan) but lacks a second bladder configured for applying compression to a thigh.
However, Wasowski teaches a compression system (400, fig 4A of Wasowski) with a first compression bladder (408, fig 4A of Wasowski) and a second compression bladder (406, fig 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Logan to include the thigh cuff as taught by Wasowski so as to provide the user with addition compression treatment.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Larson as applied to claim 11 above, and further in view of Logan (2014/0088476).
With respect to claim 14, Larson discloses that a sum of the third period and the fourth period is approximately 20 seconds (see col. 3, lines 54-55; 14 sec is 17 sec which is approximately 20 secs as claimed), see also annotated fig 4 of Larson, but lacks the first and second periods sum between approximately 1 and 4.6 seconds.
However, Logan teaches a compression system (10, fig 1 of Logan) with a first and second period (A-D, fig 6 of Logan) wherein the sum of the two periods is between 1 and 4.6 seconds (see claim 24, lines 12-13 of Logan; note if the high pressure occurs every two seconds the sum of the first and second periods is 2 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the duration of the first and second periods from 2-3 secs plus 8-14 secs to a sum of 2 secs as taught by Logan. The sum of the first and second periods seems to have no criticality and would be dependent on the user preference or healthcare professional’s recommendation to provide an accurate therapy.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Logan (2014/0088476).

Larson lacks the high pressure being between 80-130 mmHg. 
However, Logan teaches applying a pressure of 50-130 mmHg (see claim 24, line 11) for a period of time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high pressures of Larson to be between 80-130 mmHg as taught by Loan so as to provide an adequate treatment pressure.
With respect to claim 16, the modified Larson shows that the high pressure for a third period is between 80 and 130 mmHg (50-130 mmHg, see claim 24, lines 9-10 of Logan).
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson as applied to claim 17 above, and further in view of Larson (5218954).
With respect to claim 27, Laron discloses pressurizing the bladder (see claim 17 above), but lacks the pressurizing in less than 1 second.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressurizing of Larson to be less than one second as taught by Larson so as to quickly ramp up the pressure to begin treatment as soon as possible.  
With respect to claim 28, Larson discloses pressurizing the bladder includes pressurizing the bladder in less than a half second (0.3-0.5 secs, see col. 3, lines 48-49; 0.3-0.4 is less than 0.5 secs).

Response to Arguments
Applicant’s arguments, see Applicant's remarks pgs. 12-16, filed February 19, 2021, with respect to the rejection(s) of claim(s) 1-29 under 35 U.S.C. §102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art based on the amendments made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arkans (2011/0196269) and Ballas (2012/0065561) are cited to show wearing compression devices while exercises for changing posture.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KELSEY E BALLER/            Examiner, Art Unit 3785              

/RACHEL T SIPPEL/            Primary Examiner, Art Unit 3785